Citation Nr: 9919979	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-05 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued the veteran's PTSD 
disability as 10 percent disabling.


REMAND

The veteran submitted evidence to the RO prior to the 
transfer of his claims file to the Board.  The evidence was 
not accompanied by a waiver of RO consideration, nor was it 
addressed in a supplemental statement of the case.  The 
evidence in question (a February 1999 letter from the 
veteran's private physician) is relevant to the increased 
rating issue in appellate status.  Accordingly, the evidence 
must be referred to the RO for review and preparation of a 
supplemental statement of the case.  38 C.F.R. § 20.1304(c) 
(1998).

The Board further notes that it appears that the veteran is 
being followed and treated for his PTSD on an out-patient 
basis by the Erie, Pennsylvania, VA Medical Center.  
Accordingly, such records not already of record should be 
associated with the claims file.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  All pertinent VA and private medical 
records not already in the claims file 
should be made of record.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
rating in excess of 10 percent for PTSD, 
taking into account the entire record, 
including the evidence that was submitted 
by the veteran and received by the RO in 
February 1999.  If the determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which addresses the additional 
evidence submitted.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain to afford the veteran due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.  The veteran 
and his representative are free to submit additional evidence 
and argument in connection with the issues on appeal.  




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










